FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VINODH PARSAD MAHARAJ; SUNITA                 No. 03-71066
DEVI MAHARAJ; PREETIKA MAHARAJ;
MEENAL MAHARAJ; VINEET                         Agency Nos.
MAHARAJ,                                       A71-788-923
                     Petitioners,
                                              A71-788-924
                                               A72-402-323
               v.
                                               A72-402-324
ALBERTO R. GONZALES, Attorney                  A72-402-325
General,
                     Respondent.
                                       

VINODH PARSAD MAHARAJ; SUNITA                 No. 03-73995
DEVI MAHARAJ; PREETIKA MAHARAJ;
MEENAL MAHARAJ; VINEET                         Agency Nos.
MAHARAJ,                                       A71-788-923
                     Petitioners,
                                              A71-788-924
                                               A72-402-323
                 v.
                                               A72-402-324
ALBERTO R. GONZALES, Attorney                  A72-402-325
General,
                                                 ORDER
                     Respondent.
                                       
                      Filed February 6, 2006

          Before: Mary M. Schroeder, Chief Judge.


                            ORDER

  Upon the vote of a majority of nonrecused regular active
judges of this court, it is ordered that this case be reheard by
                              1585
1586                 MAHARAJ v. GONZALES
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.